Case 6:20-cv-01438-RRS-CBW Document 31 Filed 05/10/21 Page 1 of 1 PageID #: 340




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA

 CALEB REESE et al.,                       )
                                           )             Civil Action No. 6:20-cv-01438
       Plaintiffs,                         )
                                           )
 v.                                        )
                                           )
 BUREAU OF ALCOHOL, TOBACCO,               )
 FIREARMS AND EXPLOSIVES et al.,           )
                                           )
       Defendants.                         )
 __________________________________________)


                                           ORDER

       Upon consideration of Defendants’ unopposed motion to withdraw motion to dismiss or

 for summary judgment, and for extension of time, it is hereby ORDERED that Defendants’

 motion be, and hereby is, GRANTED. It is further ORDERED that the Clerk of Court shall

 TERMINATE Defendants’ motion to dismiss or for summary judgment [ECF Nos. 19, 22] from

 the docket in this case. It is further ORDERED that Defendants shall file a response to

 Plaintiffs’ amended complaint [ECF No. 29] on or before May 27, 2021.



  May 10, 2021
 _______________                                    __________________________
 Date                                               Robert R. Summerhays
                                                    United States District Judge
